Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jedidiah Rollins on 05/26/2022.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 04/25/2022: 

1. (Currently Amended) A focus ring adjustment assembly of a system for processing workpieces under vacuum in a vacuum process chamber, a focus ring extending along a vertical direction between an upper side and a lower side, the lower side having a first surface portion and a second surface portion, the first surface portion being vertically above the second surface portion, the focus ring adjustment assembly comprising:
a pin extending between a proximal end and a distal end, the distal end being configured to selectively contact the first surface portion of the focus ring; 
an actuator operable to move the pin along the vertical direction between an extended position and a retracted position;
a support plate movable along the vertical direction between a raised position and a lowered position; and
a floating coupling fixed to the proximal end of the pin, the floating coupling being slidably supported by the support plate such that the floating coupling is movable relative the support plate in a horizontal direction,
wherein the actuator is configured to move the support plate along the vertical direction between the raised position and the lowered position to move the pin between the extended position and the retracted position, the raised position of the support plate being associated with the extended position of the pin and the lowered position of the support plate being associated with the retracted position of the pin, and
wherein the extended position of the pin is associated with the distal end of the pin contacting the first surface portion of the focus ring, and the focus ring being accessible for removal by a workpiece handling robot from [[a]] the vacuum process chamber.

8. (Currently Amended) A focus ring adjustment assembly of a system for processing workpieces under vacuum in a vacuum process chamber, a focus ring extending between an upper side and a lower side along a vertical direction, the focus ring having a groove recessed inwardly from the lower side towards the upper side, the focus ring adjustment assembly comprising:
a pin extending between a proximal end and a distal end, the distal end being configured to selectively contact the groove;
an actuator operable to move the pin along the vertical direction between an extended position and a retracted position;
a support plate movable along the vertical direction between a raised position and a lowered position; and
a floating coupling fixed to the proximal end of the pin, the floating coupling being slidably supported by the support plate such that the floating coupling is movable relative the support plate in a horizontal direction,
wherein the actuator is configured to move the support plate along the vertical direction between the raised position and the lowered position to move the pin between the extended position and the retracted position, the raised position of the support plate being associated with the extended position of the pin and the lowered position of the support plate being associated with the retracted position of the pin, and
wherein the extended position of the pin is associated with the distal end of the pin contacting the groove, and the focus ring being accessible for removal from the [[a]] vacuum process chamber by a workpiece handling robot.


Allowable Subject Matter
3.	1-5, 7-13, 15 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a focus ring adjustment assembly of a system for processing workpieces comprising “a support plate movable along the vertical direction between a raised position and a lowered position; and
a floating coupling fixed to the proximal end of the pin, the floating coupling being slidably supported by the support plate such that the floating coupling is movable relative the support plate in a horizontal direction,
wherein the actuator is configured to move the support plate along the vertical direction between the raised position and the lowered position to move the pin between the extended position and the retracted position, the raised position of the support plate being associated with the extended position of the pin and the lowered position of the support plate being associated with the retracted position of the pin” in combination with other limitations as a whole.

For claim 8, the references of record, either singularly or in combination, do not teach or suggest at least a focus ring adjustment assembly of a system for processing workpieces comprising “a support plate movable along the vertical direction between a raised position and a lowered position; and
a floating coupling fixed to the proximal end of the pin, the floating coupling being slidably supported by the support plate such that the floating coupling is movable relative the support plate in a horizontal direction,
wherein the actuator is configured to move the support plate along the vertical direction between the raised position and the lowered position to move the pin between the extended position and the retracted position, the raised position of the support plate being associated with the extended position of the pin and the lowered position of the support plate being associated with the retracted position of the pin” in combination with other limitations as a whole.




Claims 2-5, 7, 9-13, 15 are also allowed being dependent on allowable claims 1, 8.

The closet prior arts on records are Mosden et al (US 2005/0205209 Al), Genetti et al (US 2017/0117172 A1), Semes et al. (KR 10-2011-0080811 applicant provided prior art). Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897